Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS, INC. AMENDED AND
RESTATED 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of             ,
201    , between XPO Logistics, Inc., a Delaware corporation (the “Company”),
and [name].

This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of [                    ] restricted stock
units (this “Award”) that are subject to the terms and conditions specified
herein (each such restricted stock unit, an “RSU”) and that are granted to you
under the XPO Logistics, Inc. Amended and Restated 2011 Omnibus Incentive
Compensation Plan (the “Plan”). This Award constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to you, subject to
the terms of this Award Agreement, shares of the Company’s Common Stock, $0.001
par value (“Share”), or cash, as set forth in Section 3 of this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern. Except as explicitly set forth in this Award
Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any individual employment agreement between you and
the Company or any of its Subsidiaries (an “Employment Agreement”), the terms of
your Employment Agreement will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause”, solely with respect to this Award, and notwithstanding anything in your
Employment Agreement, if any, to the contrary, means: (i) your dereliction of
duties or gross negligence or failure to perform your duties or refusal to
follow any lawful directive of the officer to whom you report; (ii) your abuse
of or dependency on alcohol or drugs (illicit or otherwise) that adversely
affects your performance of duties for the Company; (iii) your commission of any
fraud, embezzlement, theft or dishonesty, or any deliberate misappropriation of
money or other assets of the Company; (iv) your breach of any fiduciary duties
to the Company; (v) any act, or failure to act, by you in bad faith to the
detriment of the Company; (vi) your failure to cooperate in good faith with a
governmental or internal investigation of the Company or any of its directors,
managers, officers or employees, if the Company requests your cooperation;
(vii) your failure to follow Company policies, including the Company’s code of

conduct and/or ethics policy, as may be in effect from time to time, and
(viii) your conviction of, or plea of nolo contendere to, a felony or any
serious crime; provided that in cases where cure is possible, you shall first be
provided a 15-day cure period. Notwithstanding anything in your Employment
Agreement, if any, to the contrary, solely with respect to the grant of this
Award, the cessation of your employment shall not be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board
(excluding you, if you are a member of the Board) after reasonable notice is
provided to you and you are given an opportunity, together with your counsel, to
be heard before the Board), finding that, in the sole discretion of the Board,
you are guilty of the conduct described in any of clause (i) through (viii) of
this definition.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.

“Settlement Date” means each date on which you become entitled to delivery of
Shares or cash in settlement of the RSUs subject to this Award Agreement, as
provided in Section 3(a) or 3(b) of this Award Agreement.

SECTION 3. Vesting and Settlement. (a) Regularly Scheduled Settlement. (i) On
each Settlement Date set forth below, you shall become entitled to delivery of
Shares, cash or a combination thereof, as determined by the Company in its sole
discretion, in settlement of the number of RSUs that corresponds to such
Settlement Date, as specified in the chart below, provided that you must be
actively employed by the Company or any of its Subsidiaries on the relevant
Settlement Date, except (A) as otherwise determined by the Committee in its sole
discretion, (B) as set forth in this Section 3 of this Award Agreement or (C) as
otherwise provided in your Employment Agreement.

(ii) In the event that your employment with the Company is terminated prior to
the last Settlement Date under any of the circumstances described in your
Employment Agreement, your entitlement to receive Shares or cash pursuant to
this Award shall be governed by the relevant section of your Employment
Agreement.

 

Scheduled Settlement Date

   Percentage Settled on
Such Date     Number of Restricted Stock
Units Vesting on Such Date  

             , 201    

          %      [                     ] 

             , 201    

          %      [                     ] 

             , 201    

          %      [                     ] 

             , 201    

          %      [                     ] 

             , 201    

          %      [                     ] 

 

2

(b) Settlement of RSU Award. On the Settlement Date, the Company shall deliver
to you or your legal representative either (i) one Share or (ii) a cash payment
equal to the Fair Market Value determined as of the Settlement Date of one
Share, in each case, for each RSU that has vested in accordance with the terms
of this Award Agreement; provided that, the Company shall have sole discretion
to determine whether to settle such RSUs in Shares, cash or a combination
thereof.

(c) Change of Control. Notwithstanding any provisions of this Section 3, in the
event of a Change of Control, all outstanding RSUs granted under this Agreement
shall immediately vest in full.

SECTION 4. Forfeiture of RSUs. If you breach any restrictive covenant (which,
for the avoidance of doubt, includes any non-compete, non-solicit,
non-disparagement or confidentiality provisions) contained in any arrangements
with the Company (including your Employment Agreement and the confidentiality
covenant contained in Section 10(c) hereof) to which you are subject or engage
in fraud or willful misconduct that contributes materially to any financial
restatement or material loss to the Company or any of its Subsidiaries, your
rights with respect to such RSUs shall immediately terminate, and you shall be
entitled to no further payments or benefits with respect thereto and, if the
RSUs are vested and/or settled, the Company may require you to forfeit or remit
to the Company any amount payable, or the after-tax net amount paid or received
by you, in respect of any RSUs; provided, however, that (i) the Company shall
make such demand that you forfeit or remit any such amount no later than six
months after learning of the conduct described in this Section 4 and (ii) in
cases where cure is possible, you shall first be provided a 15-day cure period
to cease, and to cure, such conduct.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(b) or 3(c) of this Award Agreement, as the
case may be, is conditioned on satisfaction of any applicable withholding taxes
in accordance with this Section 7(a) and Section 9(d) of the Plan. No later than
the date as of which an amount first becomes includible in your gross income for
Federal, state, local or foreign income tax purposes with respect to any RSUs,
you shall pay to the Company, or make arrangements satisfactory to the Company
regarding the payment of, any Federal, state, local and foreign taxes that are
required by applicable laws and regulations to be withheld with respect to such
amount. In the event that there is withholding tax liability in connection with
the settlement of the RSUs, you may satisfy, in whole or in part, any
withholding tax liability by having the Company withhold from the number of
Shares or cash you would be entitled to receive upon settlement of the RSUs,

 

3

an amount in cash or a number of Shares having a Fair Market Value (which shall
either have the meaning set forth in the Plan or shall have such other meaning
as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including your consenting
to the Company’s supplying to any third-party recordkeeper of the Plan such
personal information as the Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
Southern District of New York and (ii) the courts of the State of New York for
the purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the courts of the State of
New York. You and the Company further agree that service of any process,
summons, notice or document by U.S. registered mail to the other party’s address
set forth below shall be effective service of process for any action, suit or
proceeding in New York with respect to any matters to which you have submitted
to jurisdiction in this Section 10(a). You and the Company irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Award Agreement or the Plan in (A) the United
States District Court for the Southern District of New York or (B) the courts of
the State of New York, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

4

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:   

XPO Logistics, Inc.

Five Greenwich Office Park

Greenwich, CT 06831

Attention: General Counsel

If to you:    To your address as most recently supplied to the Company and set
forth in the Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

 

5

SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

SECTION 17. [Lock-Up. Notwithstanding anything to the contrary in your
Employment Agreement, the Plan or any Award Agreement under the Plan, any Shares
issued to you upon settlement or exercise, as applicable, of any RSUs or Options
(whether before, on or after the date hereof), including without limitation the
RSUs under this Award Agreement, shall be subject to a lock-up on sales, offers,
pledges, contracts to sell, grants of any option, right or warrant to purchase,
or other transfers or dispositions, whether directly or indirectly, from the
date hereof until September 2, 2016 (or, if earlier, upon your death or a Change
of Control) and all laws, rules and regulations applicable to you; provided,
however, if determined by the Board

 

6

in its sole discretion, the provisions of this Section 17 shall not apply to
Shares withheld, sold or otherwise transferred to the Company to cover the
exercise price in connection with the exercise of any Options or to satisfy the
applicable tax withholding in connection with the exercise or settlement, as
applicable of any Options or RSUs.]

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.,   by          

 

    Name:       Title:   [NAME]      

 

 

7